Blandford Justice.
Trice brought his action against Gorman for the overflowing of his land by the erection of a mill dam, and *732obtained a verdict. Gorman moved for a new trial, which the court refused; whereupon he excepted.
The facts of the case show that Gorman had paid Trice $100 for the privilege of raising his mill-dam ten inches. Instead of raising it ten inches', he raised it twenty-three inches; by reason ot' which the plaintiff’s land was damaged ; and he was awarded by the verdict $100 for the damages thereby sustained. We think the verdict was demanded by the evidence; and the judgment is affirmed.